Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 11 and 17 have been amended. Claim 13 has been cancelled and its subject matter has been moved into independent claim 11. Claims 12, 14, and 15 have been cancelled and their subject matter has been moved into independent claim 17. Claim 16 has been cancelled. Claims 11 and 17 are currently pending.  

Allowable Subject Matter
Claims 11 and 17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 11 has been amended to include previously indicated allowable subject matter from the office action filed 05/23/2022. Subsequently, the independent claim 11 is now allowable. The subject matter in claim 17 was already indicated allowable in the same office action of 05/23/2022, and its amendments contain the subject matter of cancelled claims 12, 14, and 15, from which claim 17 previously depended on.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gregory Turocy (#36,952) on 09/07/2022.

The application has been amended as follows: 
11. (Currently Amended) A method of producing a fuel cell resin frame equipped membrane electrode assembly, 
the method comprising: 
a molding step of molding, using a die, a resin frame body having a rectangular opening at substantially a center of the frame body; 
a correcting step of correcting a shape of the frame body by applying a pressing force oriented from an inside to an outside of the opening by a pressing mechanism; 
a maintaining step of maintaining the corrected shape of the frame body by a frame body holder configured to hold an outer peripheral side of the frame body in a thickness direction; and 
a joining step of, in a state where the frame body is held by the frame body holder, joining a peripheral portion of the opening and an outer peripheral portion of a membrane, 
wherein in the correcting step, firstly, the pressing force is applied to only a short side of the frame body, and then the pressing force is applied also to a long side the frame body.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN E BERRESFORD whose telephone number is (571)272-0641. The examiner can normally be reached M-F 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (572)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.E.B./Examiner, Art Unit 1727                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727